DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 2022/01/05, PROSECUTION IS HEREBY REOPENED.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARK EASHOO/           Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                             

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over LABEQUE et al. (US 2017/0298216 A1) in view of FOWLER et al. (US 2015/ 0336691 A1).
Regarding claims 1 and 6-10, Labeque teaches a water-soluble unit dose article (combination of at least three water-soluble, film, pouches or compartments; abstract, 9, 28, 64-65), wherein the pouches, or compartments, comprise water soluble polyvinyl alcohol polymer; [1, 11-13], made from vinyl alcohol monomer and a vinyl acetate monomer units; [13, 80-81, claims 1, 24]. Labeque teaches that multi-pouch or multicompartment water-soluble unit dose comprises at least three compartments (34, 65, claim 20) which are in superposed positions; [34-35, 43, 71, 74, 177, claim 28]. Note that, “the at least three” compartment of Labeque is shown in the figure-2 below and it is geometrically and structurally identical to figure 1 of instant application’s disclosure; [PgPub.: Figure 1].

    PNG
    media_image1.png
    381
    488
    media_image1.png
    Greyscale
    
 Labueqe does not, exactly, teach the fourth compartment as instantly claimed.  However, it is noted that the teaching of “at least” three pouches does clearly and obviously discloses that the article would/could comprise more compartment(s) such as fourth or fifth one or more; [Figure 2, 68-69]. This renders the fourth compartment of instant claim obvious. Note that, duplication of parts has no patentable significance unless a new and unexpected result is produced. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), [MPEP2144-04, VI, B].  At the time, before the effective filing date, of invention it would have been obvious to a person of ordinary skill in the art to add the fourth compartment to the article of Labeque, with the motivation of providing another separate space for an active ingredient of a composition, such as unit dose dishwashing or unit dose laundry detergent, for improved cleaning purpose. Note that as result of fourth compartment and the fourth water-soluble film is also rendered obvious.
Regarding claims 1 and 7,  Labeque  does not, expressly, teach the “at least two internal compartments are separated from one another by at least two water-soluble films”, as instantly claimed and correspondingly argued. However, FOWLER teaches water soluble articles (pouches) comprising multicompartment (including 4 compartments; 129) sections made with water soluble films, wherein at least two compartments are separated by two films; [Fig. 4b, 6b, 7b, 9b-11b, 37, 41-42]. 



    PNG
    media_image2.png
    318
    621
    media_image2.png
    Greyscale
This is identical to what applicant has disclosed in submitted specification; [Instant specification Figure 2].  Labeque and Fowler are analogous art because they from the same field of endeavor, namely, soluble pouches.  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to seal and close the multicompartment (i.e. 4) in such way that each compartment is separated from the next one by at least two water soluble films with the motivation of; I)- having a stronger pouch structure to prevent inter-leaking of one compartment into another one, and II)- better adjusting of release time of washing detergent components into the wash liquid as taught by FOWLER; [9, 37].
Regarding claims 3-5, Labeque teaches polyvinyl alcohol copolymer comprises a vinyl alcohol monomer unit and vinyl acetate monomer unit; [38, 57, 99], and viscosity (i.e. as average viscosity) in the range of about 4 mPa.s to about 40 mPa.s at 20 ºC which is construed as being measured in deionized water (i.e. demineralized; 144); [24].  Note that the average degree of hydrolysis for polyvinyl alcohol is in the range of between 75 % to about 90 %; [83, 107].  Labeque teaches that the amount of polyvinyl alcohol polymer present in individual film(s) is between about 50 w% to 90 w%; [84, 110].
Regarding claims 11-12, Labeque teaches the films are sealed together via solvent sealing and heat sealing; [182], and in case of solvent sealing the solvent comprises water; [182, 233]. 
Regarding claim 13, Labeque teaches that the water-soluble films of first, second, third, and more, are at least partially sealed together at the edges; [71]. This is construed as being equivalent to the instantly claimed “sealed together in the flange region” limitation. As result, with addition of fourth compartment all four films will be sealed together on the flanges.  However, assuming that Labeque does not, expressly, teach this limitation, the analogous art of FOWLER teaches this limitation; [37, 134].
Regarding claims 14-15, Labeque teaches that the water-soluble films comprise aversive agents such as denatonium benzoate; [32, claim 18], wherein the internal compartment(s) comprises compositions such as automatic dishwashing detergents and laundry detergents; [78, 193, 248, claim 22].

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on current combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Note that the prior art of FOWLER was previously cited in PTO-892 of 2021/04/05.  This action is non-final.




Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/01/05

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767